Case 9:17-cr-80242-RLR Document 46 Entered on FLSD Docket 11/20/2018 Page 1 of 1



                            UNITED STATES DISTRICT CO URT
                            SO U TH ERN D ISTR ICT O F FL O R ID A

                            CA SE NO .17-cr-80242-R O SEN BER G               ;-Iu-w zy ''-       D.C.

 UN ITED STA TES O F A M ER ICA
                                                                                  K V 2 û 2218
                                                                                 STEVEN M LARIMORE
       V.                                                                        Ct-E9Kt;S DIST.CT.
                                                                                  C -; nfrl& - W P,B.
 ALEJANDRO ANDRADE CEDENO,

       D efendant.
                                          /

                                    O R DER TO U N SE AL

       The U nited States ofAm erica,having applied to this Courtfor an orderto tm seal,and the

 Courtfinding good cause:

       IT IS H ER EBY OR DERED thatthe docketshould be tm sealed,exceptas to those docket

 entriesthathave been sealed pursuantto a specific and independentCourtOrder.

       DONE AND ORDERED in chambersatWestPalm Beach,Florida,thG
                                                              ' V day of
 November2018.



                                                                     +

                                                   ON .RO BIN RO SEN B ERG
                                                  UN ITED STA TES D ISTR ICT JU D G

 CC : M ichaelB.N adler,AU SA
      Vanessa SistiSnyder,DOJTrialAttorney
      PaulH ayden,D O JTrialAttorney
      Roberto M artinez,Esq.
      CurtisM iner,Esq.
